Citation Nr: 1632702	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-30 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to April 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision of the RO granting service connection for arthritis of both knees and assigning each a 10 percent rating, effective October 13, 2009.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.  

During the pendency of the appeal, in a January 2012 rating decision, the RO continued the 10 percent ratings for arthritis of both knees.  In a June 2012 rating decision, the RO denied the claim for entitlement to a TDIU.  Then, in an October 2012 rating decision, the RO assigned separate 20 percent ratings for instability with dislocated semilunar cartilages of both knees, effective April 11, 2012.  

In February 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), awarded 20 percent ratings for arthritis of both knees, effective October 13, 2009; denied ratings in excess of 20 percent, prior to April 11, 2012, for instability with dislocated semilunar cartilages of both knees; and remanded the claim for a TDIU to the  RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing the requested actions, the AMC denied TDIU claim (as reflected in a December 2015 supplemental SOC) and returned this matter to the Board for further appellate consideration.

Following right knee replacement in 2015, in a May 2015 rating decision, the AOJ discontinued the ratings assigned for right knee arthritis and instability, assigned a temporary, total (100 percent) rating for status-post right total knee arthroplasty, effective February 11, 2015, and assigned a 30 percent rating for that disability from April 1, 2016.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  Decatur VA Clinic and Danville VA Medical Center treatment records from April 1996 to December 2015, and an April 2012 VA examination report for knee and lower leg conditions are located in Virtual VA.  However, review of the remaining documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For reasons made clear below, the Board is bi-furcating the claim for a TDIU, granting a schedular TDIU as of April 11, 2012, and remanding the matter of the Veteran's entitlement to an extra-schedular TDIU prior to that date to the agency of original jurisdiction for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification actions needed to fairly adjudicate the matter herein decided have been accomplished.

2. As of April 11, 2012, service connection was in effect for: severe degenerative traumatic arthritis of the left knee (rated as 20 percent disabling); severe degenerative arthritis of the right knee (rated as 20 percent disabling); left knee lateral instability and subluxation with dislocated semilunar cartilage (rated as 20 percent disabling); and right knee lateral instability and subluxation with dislocated semilunar cartilage (rated as 20 percent disabling).  As of April 1, 2016, the right knee is now rated as status-post right total knee arthroplasty, for which a 30 percent rating is assigned.  The combined rating is 70 percent, effective April 11, 2012; and 60 percent, effective April 1, 2016.
3. Since April 11, 2012, the Veteran has met the percentage requirements for assignment of a schedular TDIU, and the collective medical and lay evidence indicates that that the functional effects of these disabilities prevent him from performing the physical acts required for substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a schedular TDIU, from April 11, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the matter of the Veteran's entitlement to a schedular TDIU, from April 11, 2012-the matter to which the Board is limiting its consideration, at this time-the Board finds that all notification and development actions needed to render a fair decision on this matter claim have been accomplished.

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For these purposes, disabilities of one or both upper extremities, one or both lower extremities, and disabilities arising from the same etiology will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Here, as of April 11, 2012, the Veteran has met the objective percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU.  At that time, service connection was in effect for: severe degenerative traumatic arthritis of the left knee (rated as 20 percent disabling); severe degenerative arthritis of the right knee (rated as 20 percent disabling); left knee lateral instability and subluxation with dislocated semilunar cartilage (rated as 20 percent disabling); and right knee lateral instability and subluxation with dislocated semilunar cartilage (rated as 20 percent disabling)-for a combined evaluation of 70 percent, effective April 11, 2012.  For TDIU purposes, under 38 C.F.R. §§ 3.340, 3.341, 4.16(a), his bilateral knee disabilities are considered to be one disability.

Thus, as the Veteran has a single service-connected disability rated as 60 percent disabling, as of April 11, 2012, he meets the percentage requirements for award of a schedular TDIU, pursuant to section 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities-individually, or in concert-have rendered him unable to obtain or retain substantially gainful employment. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that as of April 11, 2012, a schedular TDIU is warranted.

Historically, the Veteran has worked as a carpenter, scale technician, switchman, utility worker, and truck driver.  See July 2009 VA Examination Report, March 2012 and July 2013 TDIU Applications.  His past jobs included constant walking, standing, lifting, handling, stooping, pushing, pulling, climbing, kneeling, and crawling.  See April 2012 VA Examination Report; October 2015 Request for Employment Information.  The Veteran finished high school.  See July 2013 TDIU Application.  He last worked full-time in July 2009 and part-time in July 2011.  See July 2013 TDIU Application; October 2015 Request for Employment Information.

On April 2012 VA examination for knee and lower leg conditions, the Veteran reported previously working as a utility worker for six years until he lost his job due to physical ailments and associated risks of injury.  He indicated that this job required significant physical activity, to include extended standing on concrete.  Other physical exertions included stooping, pushing, pulling, climbing, kneeling, crawling, and lifting 50 to 80 pounds.  He reported that his bilateral knee conditions resulted in decreased work performance and productivity because he could not stand for an extended period of time before needing to sit in a chair to rest.  He said that his knees caused him to fall on concrete or near heavy equipment.  The Veteran reported that he left work early, two to three times per week, due to knee joint swelling.  The examiner found that the Veteran's service-connected knee disabilities impacted his ability to work due to his minimal tolerance for extended standing and walking.  

On separate April 2012 VA general medical examination, the examiner found that the Veteran's bilateral knee conditions would most likely impact his abilities to work in his given field.  The VA examiner indicated that, "it [was] unlikely that this Veteran should be able to maintain any form of productivity in his given line of work.  From a medical standpoint, this Veteran should be deemed unemployable."

In an October 2015 letter, the Veteran's most recent employer indicated that when the Veteran was employed his job details consisted of material handling, hauling, equipment maintenance, long periods of standing, occasional heavy lifting, driving, and kneeling.  However, due to the Veteran's leg and knee conditions, he was unable to perform job duties and had to be laid off from part-time employment in July 2011.  See October 2015 Midwest Concrete Correspondence; October 2015 Request for Employment Information.

The above-cited evidence clearly reflects that the Veteran has not been employed full-time since November 2008.  See July 2013 TDIU Application; October 2015 Midwest Concrete Correspondence.  Such evidence also documents significant functional limitations related to the Veteran's bilateral knee disabilities that have interfered with the Veteran's ability to obtain and retain gainful employment. 

As noted during the April 2012 VA examination, the Veteran reported difficulty with standing and walking for extended periods of time.  The examiner found that the Veteran's service-connected knee disabilities impacted his ability to work due to his minimal tolerance for extended standing and walking.  The examiner related the Veteran's inability to work to his bilateral knee conditions.  Notably, the examiner indicated that, "it [was] unlikely that this Veteran should be able to maintain any form of productivity in his given line of work.  From a medical standpoint, this Veteran should be deemed unemployable."

The Veteran's physical limitations from his service-connected bilateral knee disabilities of degenerative arthritis, left knee lateral instability and subluxation with dislocated semilunar cartilage, and status-post right total knee arthroplasty result on problems with walking, standing, lifting, handling, stooping, pushing, pulling, climbing, kneeling, and crawling.  See December 2009 VA Examination Report; April 2012 VA Examination Report; December 2011 Midwest Concrete Correspondence; and October 2015 Midwest Concrete Correspondence.  It has been noted that he takes frequent rest breaks when walking or standing for extended periods of time.  See December 2009 VA Examination.  Moreover, the Veteran's most recent employer of six years indicated that because he was unable to perform tasks required for the job he had to be laid off.  See December 2011 Midwest Concrete Correspondence; October 2015 Midwest Concrete Correspondence; October 2015 Request for Employment Information.

While the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator (see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the comments and opinions of VA examiners have appropriately been considered-not as dispositive of the unemployability question, but as pertinent evidence, along with other evidence, in determining whether the Veteran can perform the mental and physical acts required for substantially gainful employment.

Here, the Board finds probative the opinion of the April 2012 VA examiner, who considered the Veteran's service-connected knee disabilities, claims file, and reports, and found that the Veteran's bilateral knee conditions precluded the Veteran from full-time employment.  See April 2012 VA Examination Report.  To this regard, the Board notes that the examiner provided this opinion prior to the Veteran having total right knee arthroplasty in February 2015.  Thus, even without consideration of the right knee procedure, the examiner opined that the Veteran was unable to maintain full-time employment.

In this case, the Veteran, himself, has mentioned physical functional limitations in explaining why he does not believe he could obtain and sustain gainful employment as a result of his service-connected disabilities.  See December 2009 VA Examination Report; April 2012 VA Examination Report.  He reported that he could not work due to the inability to stand and walk for extended periods of time.  Id. 

The Board notes that the Veteran's prior jobs as carpenter, scale technician, switchman, utility worker, and truck driver are all labor intensive jobs that require physical functionality.  See July 2009 VA Examination Report, March 2012 and July 2013 TDIU Applications; October 2015 Request for Employment Information.  The Veteran's prior employment required extensive standing, occasional heavy lifting, driving, and kneeling.  See December 2011 Midwest Concrete Correspondence; October 2015 Midwest Concrete Correspondence.

Thus, as of April 11, 2012, the Board finds the totality of the lay and medical evidence, indicates that the functional limitations caused by the Veteran's service-connected bilateral knee disabilities-arthritis of the right and left knees, left knee lateral instability and subluxation with dislocated semilunar cartilage, right knee lateral instability and subluxation with dislocated semilunar cartilage, and now, for the right knee, status-post right total knee arthroplasty-preclude gainful employment consistent with his education and vocational experience.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a schedular TDIU due to service-connected disabilities are met, as of April 11, 2012.


ORDER

A TDIU is granted from April 11, 2012, subject to the legal authority governing payment of VA compensation.
REMAND

The Board finds that further AOJ action on the matter of the Veteran's entitlement to an extra-schedular TDIU, prior to April 11, 2012, is warranted.

Although the Vet has asserted that he became entitled to a TDIU back to 2008 or 2009, prior to April 11, 2012, service connection had only been granted for arthritis  of each knee, rated as 20 percent disabling; the combined rating  was 40 percent.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, when a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU may nonetheless be granted, on an extra-schedular basis-and, pursuant to specifically prescribed procedures-when it is shown that he or she is unemployable by gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

The Veteran has asserted that his employment ended due to the inability to perform physical job tasks, to include extended walking and standing.  On December 2009 VA examination,  he reported attempting to work as a truck driver and operating a store for his son, but he was unable to walk across the store without having to sit down and rest three times due to his knee conditions.  He reported the inability to stand on concrete, drive for more than 45 minutes, and problems pushing, climbing, kneeling, and squatting.  The examiner indicated that sitting for 45 minutes caused locking in both of the Veteran's knees.  The examiner noted that the Veteran could, at most, walk a half of a mile, or stand for 30 to 45 minutes before needing to sit down and rest for 30 minutes.

Moreover, in an earlier, December 2011 letter, the Veteran's most recent employer indicated that when the Veteran was employed his job details consisted of material handling, hauling, equipment maintenance, long periods of standing, occasional heavy lifting, driving, and kneeling.  However, due to the Veteran's leg and knee conditions, he was unable to perform job duties, thus leading to reduced work hours and being laid off. 

Here, as the collective evidence of record suggests that the Veteran may have been unemployable due to the service-connected knee disabilities then in effect, the Board finds that the procedures for referring the claim to the appropriate first line authority for extra-schedular consideration are invoked.  See 38 C.F.R. § 4.16(b).  See also Bowling v. Prinicipi, 15 Vet. App. 1, 9-10 (2001) (essentially holding that the Board cannot award an extra-schedular TDIU in the first instance).  Hence, such action should be accomplished on remand, followed by AOJ adjudication of the matter of the Veteran's entitlement to an extra-schedular TDIU.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide pertinent information and/or evidence pertinent to the remaining matter on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.


Accordingly, this matter is hereby remanded for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matter of his entitlement to an extra-schedular TDIU, prior to April 11, 2012, that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, submit to VA's Chief Benefits Director or the Director of VA's Compensation Service, the matter of the Veteran's entitlement to an extra-schedular TDIU, prior to April 11, 2012.

4. To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

5. After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the matter of the Veteran's entitlement to an extra-schedular TDIU, prior to April 11, 2012, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

6. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





		(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


